Early in 1948, in the course of his employment with American Locomotive Company, self-insured employer, claimant used carbon tetrachloride in cleaning machinery. The exposure to the chemical resulted in facial swelling, inflammation and conjunctivitis of the eyes and dermatitis. He claims that subsequent to April 4, 1949, he suffered disability from the effects of carbon tetrachloride poisoning, an occupational disease. The Workmen’s Compensation Board has found the 1948 conditions to have been temporary only and to have cleared long before April, 1949; further, that there was no relationship between that temporary condition and the claimed disability of 1949. Claimant has appealed to this court from the board’s decision. The record presented a question of fact as to the relationship of the alleged disability in 1949 and the results of his 1948 exposure. There was substantial medical evidence to support the board’s findings. Decision of the Workmen's Compensation Board unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.